OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple Road, Suite 100Bloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end:December 31, 2011 Date of reporting period: December 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Shareholder Accounts c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, OH 45246 (888) 726-0753 Corporate Offices 3707 W. Maple Road Suite 100 Bloomfield Hills, MI 48301 Schwartz Value Fund Dear Fellow Shareowner: Schwartz Value Fund (the “Fund”) was up 5.6% in 2011, versus 1.5% for the benchmark Russell 1000 Index. It was a good year for the Fund, as it placed in the top 5 percentile of 1,786 large-blend funds for 2011, as tracked by Morningstar. As of December 31, 2011, the Fund has an Overall Morningstar Rating* of 4 stars among 1,580 large-blend funds, which is the second highest rating. The Fund’s 1, 3 and 10-year performance figures compared to the major stock market indices are as follows: Average Annual Total Returns for Periods Ended 12/31/11 1 year 3 years 10 years Schwartz Value Fund 5.6% 16.8% 4.6% Dow Jones Industrials Average 8.4% 14.9% 4.6% S&P 500 Index 2.1% 14.1% 2.9% Russell 1000 Index 1.5% 14.8% 3.3% Russell 2000 Index –4.2% 15.6% 5.6% 2011 Selected Major Worldwide Stock Market Indices Performance Index Country Return Dow Jones 30 U.S. 8.4% S&P 500 U.S. 2.1% FTSE 100 U.K. –5.6% IBEX Spain –13.1% DAX Germany –14.7% CAC 40 France –18.1% Bovespa Brazil –20.0% Shanghai A China –21.6% God Bless America. From sea to shining sea, we live and work in a truly fabulous country, don’t we? Sure the country has problems, and always will. But we’ll take the land of the free and the home of the brave any day. Over the past few years, it became popular to say that overseas investments were the only way to go. Rapidly growing economies, such as the BRICs (Brazil, Russia, India and China) were trendy. As once-hot international markets plummeted (see table above), the good ol’ USA proved to be a safe-haven for investors, with 10-year Treasuries returning 17.1%, the Dow Jones Industrials gaining 8.4% and the S&P 500 up 2.1%. Not a banner year for U.S. stocks, but not too shabby considering the steep losses foreign markets suffered. Concerns about slowing growth in 1 Asia and the worsening debt crisis in the Euro-zone led to significant declines in many foreign markets last year. The U.S. stock market won’t always outperform, but it did nicely in 2011. The single-digit stock market gains might lead one to assume it was a slow, steady climb upward. It was not. In fact, it was a highly volatile, tumultuous year that saw some sharp rallies and a gut-wrenching decline in the third quarter. Thanks to a fourth quarter rally, by year’s end the market was slightly higher from where it began. Even though the major U.S. stock indices posted gains, many mutual fund investors lost money. According to Lipper, the average U.S. equity mutual fund lost 2.9% in 2011. The Schwartz Value Fund’s conservative, low-risk, value-oriented investment style clearly worked well. Defensive sectors (Health Care, Utilities, Consumer Staples) outperformed economically sensitive sectors (Financials, Materials, Industrials). Likewise, higher quality large-caps outperformed small and mid-caps for the first time since 2008. As discussed in recent shareholder letters, the Fund’s increased focus on higher quality, larger companies benefitted shareholders accordingly in 2011. The five stocks that performed best for the Fund during 2011 were: H&R Block, Inc. +84.0% MasterCard, Inc. +65.1% Rent-A-Center, Inc. +55.7% Unico American Corporation +31.8% Exxon Mobil Corporation +26.9% The five stocks that performed worst for the Fund during 2011 were: Cisco Systems, Inc. –15.0% Nintendo Company, Ltd. ADR –21.7% Hewlett-Packard Company –24.3% Applied Materials, Inc. –24.4% Federated Investors, Inc. –38.7% The enormous monetary stimulus from the Federal Reserve has not significantly boosted economic growth. Chairman Bernanke has pledged to keep fed funds rate near 0% as far as the eye can see, and apparently he’s prepared to undertake further measures to “stimulate” the economy. In our opinion, continually expanding the Fed balance sheet by printing trillions of dollars is not a viable long-term cure for what ails this economy. If the Fed stays on this path, we believe it will lead to higher inflation, possibly soon. In addition, the domestic political gridlock along with the ongoing Euro-zone debt crisis has resulted in a lack of confidence among consumers, investors, and business leaders. Consequently, many individuals are afraid to spend, investors are hesitant to commit, and corporations continue to sit on over $2 trillion of cash. In our view, these developments have created opportunities we long-term investors have rarely seen in our many years in the investment profession. The most compelling values are amongst large-cap companies, in our view. As an example, we recently added to the portfolio, Apple, Inc. which meets our strict value criteria. Apple is a consumer technology powerhouse with one of the strongest brands in the world. By introducing revolutionary products such as the iPod, iPhone, and iPad, the company has grown rapidly in recent years to become one of the world’s largest companies. Yet Apple still has tremendous opportunities to grow market share in the U.S. and overseas. It’s a money-making 2 machine that generates enormous amounts of free cash flow, as the business requires little in the way of capital re-investment. With its Fort Knox balance sheet (nearly $100 billion in cash and securities with zero debt), the company could start paying a dividend or repurchase shares, both of which were frowned upon by late Chairman and CEO, Steve Jobs. Our value-laden portfolio contains several issues with similar characteristics – we consider them attractively-priced, highly profitable, superbly-managed, financially sound companies. We’re pleased to report the total expense ratio for the Fund again declined in 2011, and for the year totaled 1.38%. The year-end distribution of $.07 per share consisted of net investment income and was paid on December 29, 2011. The Fund ended the year with a net asset value of $22.33 per share. As always, the confidence you have shown by your investment in the Fund is most appreciated! With best regards, George P. Schwartz, CFA Co-Portfolio Manager Timothy S. Schwartz, CFA Co-Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current to the most recent month end, are available by calling the Fund at 1-888-726-0753. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the prospectus please visit our website at www.schwartzvaluefund.com or call 1-888-726-0753 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. *Source: Morningstar 12-31-11. Schwartz Value Fund was rated 5 stars for the 3 year, 3 stars for the 5 year and 5 stars for 10 year periods ended December 31, 2011 among 1,580, 1376 and 817 Large Blend Funds, respectively. For each fund with at least a 3-year history, Morningstar calculates a risk-adjusted measure that accounts for variation in a fund’s monthly performance (including the effects of all sales charges), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of each category receive a Morningstar Rating™ of 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. 2011, ©Morningstar, Inc. All rights reserved. The information contained herein is proprietary to Morningstar and/or its content providers, may not be copied or distributed and is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3 SCHWARTZ VALUE FUND PERFORMANCE (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the Schwartz Value Fund and the Russell 1000 Index (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Expense ratio as of 12-31-10 (as disclosed in May 1, 2011 prospectus) 1.44%* Expense ratio for the year ended 12-31-11 1.38% * Includes Acquired Fund Fees and Expenses. This report is for the information of shareholders, but it may also be used as sales literature when preceded or accompanied by a current prospectus, which gives details about charges, expenses, investment objectives and operating policies of the Fund. The Fund is distributed by Ultimus Fund Distributors, LLC. 4 SCHWARTZ VALUE FUND ANNUAL TOTAL RATES OF RETURN COMPARISON WITH MAJOR INDICES (Unaudited) SCHWARTZ VALUE FUND(a) RUSSELL INDEX RUSSELL INDEX NASDAQ COMPOSITE(b) VALUE LINE COMPOSITE(c) S&P 500 INDEX 11.1% 4.8% -7.3% -11.2% -8.4% 6.1% 21.7% 32.3% 31.1% 31.4% 20.7% 31.6% 16.4% 17.9% 5.7% 7.4% 5.0% 18.7% -0.6% 2.9% -8.8% -5.3% -10.6% 5.3% 23.1% 17.3% 24.9% 15.4% 15.4% 16.8% 8.3% 30.4% 16.2% 19.3% 11.2% 31.6% -5.3% -4.2% -19.5% -17.8% -24.3% -3.2% 32.0% 33.0% 46.1% 56.8% 27.2% 30.4% 22.7% 8.9% 18.4% 15.5% 7.0% 7.6% 20.5% 10.2% 18.9% 14.7% 10.7% 10.1% -6.8% 0.4% -1.8% -3.2% -6.0% 1.3% 16.9% 37.8% 28.4% 39.9% 19.3% 37.5% 18.3% 22.5% 16.5% 22.7% 13.4% 22.9% 28.0% 32.9% 22.4% 21.6% 21.1% 33.4% -10.4% 27.0% -2.5% 39.6% -3.8% 28.6% -2.5% 20.9% 21.3% 85.6% -1.4% 21.0% 9.3% -7.8% -3.0% -39.3% -8.7% -9.1% 28.1% -12.5% 2.5% -21.0% -6.1% -11.9% -14.9% -21.7% -20.5% -31.5% -28.6% -22.1% 39.3% 29.9% 47.3% 50.0% 37.4% 28.7% 22.6% 11.4% 18.3% 8.6% 11.5% 10.9% 3.8% 6.3% 4.6% 1.4% 2.0% 4.9% 14.3% 15.5% 18.4% 9.5% 11.0% 15.8% -11.1% 5.8% -1.6% 10.6% -3.8% 5.5% -35.9% -37.6% -33.8% -40.0% -48.7% -37.0% 34.8% 28.4% 27.2% 45.3% 36.8% 26.5% 12.0% 16.1% 26.9% 18.0% 20.5% 15.1% 5.6% 1.5% -4.2% -0.8% -11.4% 2.1% AVERAGE ANNUAL TOTAL RETURNS As of December 31, 2011 (Unaudited) SCHWARTZ VALUE FUND(a) RUSSELL INDEX RUSSELL INDEX NASDAQ COMPOSITE(b) VALUE LINE COMPOSITE(c) S&P 500 INDEX 3 Years 16.8% 14.8% 15.6% 19.4% 13.4% 14.1% 5 Years -1.9% 0.0% 0.2% 2.4% -6.4% -0.3% 10 Years 4.6% 3.3% 5.6% 2.9% -1.1% 2.9% 28 Years 9.4% 10.2% 8.7% 8.3% 1.9% 10.2% (a) Schwartz Value Fund’s performance combines the performance of the Fund since its commencement of operations as a registered investment company on July 20, 1993, and the performance of RCM Partners Limited Partnership for periods prior thereto. (b) Excluding dividends for the years ended 1984-2006. Effective 2007 the returns include dividends. (c) Excluding dividends. 5 SCHWARTZ VALUE FUND TEN LARGEST EQUITY HOLDINGS December 31, 2011 (Unaudited) Shares Company Market Value % of Net Assets Unico American Corporation $ % Johnson & Johnson % Microsoft Corporation % Wal-Mart Stores, Inc. % Exxon Mobil Corporation % SPDR Gold Trust % Dell, Inc. % Apple, Inc. % Ensco PLC - ADR % 10 Berkshire Hathaway, Inc. - Class A % ASSET ALLOCATION (Unaudited) Sector % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Exchange-Traded Funds % Open-End Funds % Cash Equivalents, Other Assets and Liabilities % % 6 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS December 31, 2011 COMMON STOCKS — 92.9% Shares Market Value Consumer Discretionary — 3.1% Diversified Consumer Services — 0.1% Strayer Education, Inc. $ Specialty Retail — 3.0% Rent-A-Center, Inc. Consumer Staples — 12.3% Beverages — 2.7% PepsiCo, Inc. Food & Staples Retailing — 6.5% Sysco Corporation Wal-Mart Stores, Inc. Household Products — 3.1% Clorox Company (The) Colgate-Palmolive Company Energy — 18.1% Energy Equipment & Services — 8.2% Atwood Oceanics, Inc. * Ensco PLC - ADR Patterson-UTI Energy, Inc. Rowan Companies, Inc. * Schlumberger Limited Superior Energy Services, Inc. * Oil, Gas & Consumable Fuels — 9.9% BP PLC - ADR Cimarex Energy Company Exxon Mobil Corporation Forest Oil Corporation * Range Resources Corporation Southwestern Energy Company * Financials — 17.0% Capital Markets — 3.1% Federated Investors, Inc. - Class B Diversified Financial Services — 4.8% H&R Block, Inc. MasterCard, Inc. - Class A 7 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 92.9% (Continued) Shares Market Value Financials — 17.0% (Continued) Diversified Financial Services — 4.8% (Continued) Western Union Company (The) $ Insurance — 9.1% Berkshire Hathaway, Inc. - Class A * 10 Unico American Corporation * 2,201,535 3,349,085 Health Care — 11.6% Health Care Equipment & Supplies — 3.0% Becton, Dickinson and Company C.R. Bard, Inc. 342,000 1,089,200 Pharmaceuticals — 8.6% Eli Lilly and Company Johnson & Johnson Pfizer, Inc. 649,200 3,149,484 Industrials — 5.9% Aerospace & Defense — 4.2% Alliant Techsystems, Inc. Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc. - Class A * 415,600 1,531,950 Industrial Conglomerates — 1.7% 3M Company 612,975 Information Technology — 24.9% Communications Equipment — 3.0% Cisco Systems, Inc. 1,084,800 Computers & Peripherals — 10.5% Apple, Inc. * Dell, Inc. * Hewlett-Packard Company Lexmark International, Inc. - Class A 496,050 3,856,200 Electronic Equipment, Instruments & Components — 2.2% FLIR Systems, Inc. Ingram Micro, Inc. - Class A * 545,700 796,400 IT Services — 1.5% Broadridge Financial Solutions, Inc. 563,750 8 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 92.9% (Continued) Shares Market Value Information Technology — 24.9% (Continued) Semiconductors & Semiconductor Equipment — 2.8% Applied Materials, Inc. $ Veeco Instruments, Inc. * 208,000 1,011,250 Software — 4.9% Microsoft Corporation 1,817,200 Total Common Stocks (Cost $28,818,136) $
